Case: 18-51083      Document: 00515076596         Page: 1    Date Filed: 08/14/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                    No. 18-51083                          FILED
                                  Summary Calendar                  August 14, 2019
                                                                     Lyle W. Cayce
                                                                          Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

v.

JESUS ALBERTO CASTRO-RAMIREZ,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:18-CR-2328-1


Before OWEN, SOUTHWICK, and WILLETT, Circuit Judges.
PER CURIAM: *
       Jesus Alberto Castro-Ramirez appeals the sentence imposed following
his guilty plea conviction for illegal reentry. He asserts that the indictment
did not allege the sentencing enhancement in 8 U.S.C. § 1326(b) and, therefore,
his two-year supervised release sentence exceeds the statutory maximum
sentence authorized under § 1326(a) and violates his due process rights. He
concedes that the argument is foreclosed by Almendarez-Torres v. United


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-51083    Document: 00515076596    Page: 2   Date Filed: 08/14/2019


                                No. 18-51083

States, 523 U.S. 224 (1998), but states that he seeks to preserve the issue for
possible further review because subsequent Supreme Court decisions indicate
that the Court may reconsider the issue.
      In Almendarez-Torres, 523 U.S. at 239-47, the Supreme Court held that,
for purposes of a statutory sentencing enhancement, a prior conviction is not a
fact that must be alleged in the indictment or found by a jury beyond a
reasonable doubt.    This court has held that subsequent Supreme Court
decisions did not overrule Almendarez-Torres. See United States v. Wallace,
759 F.3d 486, 497 (5th Cir. 2014); United States v. Pineda-Arrellano, 492 F.3d
624, 625-26 (5th Cir. 2007). Thus, Castro-Ramirez’s argument is foreclosed,
and summary affirmance is appropriate. See Groendyke Transp., Inc. v. Davis,
406 F.2d 1158, 1162 (5th Cir. 1969).
      Accordingly, the Government’s unopposed motion for summary
affirmance is GRANTED, the alternative motion for an extension of time is
DENIED, and the judgment of the district court is AFFIRMED.




                                       2